Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 8/19/22 have been considered and found persuasive.  
2. 	The prior art, (U.S. PUBS No. 2012/0256814), teaches an optoelectronic device comprising: a support; at least one first electrically-conductive layer covering the support; display pixel circuits comprising first and second opposite surfaces and bonded to the first electrically-conductive layer, each display pixel circuit comprising an electronic circuit comprising the first surface and a third surface opposite to the first surface, and at least one optoelectronic circuit bonded to the third surface and comprising at least one light-emitting diode, at least one of the electrodes of the light-emitting diode being connected to the electronic circuit by the third surface, but is silent with respect to the above teachings in combination with the first surface of each of at least two display pixel circuits among the display pixel circuits being bonded to the at least one first electrically-conductive layer; at least one second electrically-conductive layer covering at least two the second display pixel circuits among the display pixel circuits and electrically coupled, on the side of the second surface, to the electronic circuit of each of said at least two display pixel circuits covered by said at least one second electrically-conductive layer.
3. 	The prior art, (U.S. PUBS No. 2012/0256814), teaches a method of manufacturing an optoelectronic device comprising the steps of: a) manufacturing display pixel circuits comprising first and second opposite surfaces and each comprising an electronic circuit comprising the first surface and a third surface opposite to the first surface, and at least one optoelectronic circuit bonded to the third surface and comprising at least one light-emitting diode, at least one of the electrodes of the light-emitting diode being connected to the electronic circuit by the third surface; b) manufacturing a support covered with at least one first electrically-conductive layer; but is silent with respect to the above teachings in combination with c) bonding the first surface of the electronic circuit of each of at least two display pixel circuits among the display pixel circuits to the at least one first electrically-conductive layer; d) forming at least one second electrically-conductive layer covering at least two display pixel circuits among the display pixel circuits and electrically coupled, on the side of the second surface, to the optoelectronic circuit of each of said at least two display pixel circuits covered by said at least one second electrically-conductive layer. 
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/23/22